Mr. Chief Justice Alvey
delivered the opinion of the Court:
1. There is no statutory provision in the Code of laws enacted by Congress for this District applicable to contempts of *481court generally, or to this particular class of contempts. But it has heretofore been supposed that the act of Congress of March 2, 1831, § 1 (4 Stat. at L. 487, chap. 99), now embodied in § 725 of the Bevised Statutes of the United States, U. S. Comp. Stat. 1901, p. 583, did apply to the courts of general jurisdiction in this District. United States v. Emerson, 4 Cranch C. C. 188, Fed. Cas. No. 15,050.
Following § 724 of the Bevised Statutes, U. S. Comp. Stat. 1901, p. 583, which confers upon the courts of the United States power to order the production of books and writings in the trial of actions at law, § 725, U. S. Comp. Stat. 1901, p. 583, contains the following provision in relation to contempts in said courts:
“The said courts shall have power to impose and administer all necessary oaths, and to punish, by fine or imprisonment, at the discretion of the court contempts of their authority: Provided, that such power to punish contempts shall not be construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice, the misbehavior of any of the officers of said courts in their official transactions, and the disobedience or resistance by any such officer, or by any party, juror, witness, or other person, to any lawful writ, process, order, rule, decree, or command of the said courts.” This section embodies in it a clause taken from § 17 of the judiciary act of 1789, which declares that said courts shall have power to punish by fine or imprisonment, at the discretion of said courts, all contempts, etc.
Now it is contended on the part of the United States, that the supreme court of the District of Columbia is not a court of the United States, within the meaning of § 725 of the Bevised Statutes of the United States, U. S. Comp. Stat. 1901, p. 583, ,and. therefore the said section does not apply in this case. And this presents a question that has often been presented and discussed, and, as we think, definitely decided by the highest authority: But why is the supreme court of this District not a court of the United States, within the meaning of the terms, *482“courts of the United States,” as employed in the act of 1831, and § 725 of the Revised Statutes, U. S. Comp. Stat. 1901, p. 583 ? It is said that the judicial power imparted to it is not a part of the judicial power delegated to the United States by art. 3, § 1, of the Constitution. But that was but a general delegation of judicial power, and should be construed in connection with all other delegated powers confided to the United States government by the Constitution. That provision of the Constitution which declares (art. 1, § 8) that Congress shall exercise exclusive legislation, in all cases whatsoever, over such district (not exceeding, etc.) by cession of particular States, and the acceptance of Congress as shall become the seat of the Government of the United States, vests in Congress plenary power over this District for all purposes. Such grant of power necessarily implies the power of Congress to ordain and establish such courts as should be found necessary for the orderly and’ proper government of the District and the people residing therein ; the cession being made and accepted by Congress for the United States as a permanent seat of government organized under the Constitution. And though the courts of the District are created and established by act of Congress, the power for such creation.-and estáblishment is no less derived from the Constitution than the power under art. 3, § 1, of the Constitution, to ordain and establish inferior courts to the Supreme Court of the-United States. All courts thus established by Congress, while the creations of Congress, are authorized by the Constitution,, and are therefore courts of the United States for the administration of the laws of the United States. The courts of general jurisdiction of tifie District of Columbia are certainly not mere-municipal courts; and they have always been distinguished from mere territorial courts, created for a temporary purpose,, and the judges of which may be appointed for a limited time,, subject to removal by the President. Indeed, the courts of general jurisdiction of this District have been treated and regarded, from the time of their first creation and establishment down to-the present time, as courts of the United States; and it is difficult to perceive how they could be otherwise designated. They *483have been so declared by the Supreme Court of the United States, upon more than one occasion. Embry v. Palmer, 107 U. S. 3, 9, 10, 27 L. ed. 346, 348, 349, 2 Sup. St. Rep. 25; Phillips v. Negley, 117 U. S. 665, 674, 675, 29 L. ed. 1013, 1015, 6 Sup. Ct. Rep. 901. And such being the nature and status of the supreme court of this District, why should not § 725 of the Revised Statutes of the United States, U. S. Comp. Stat. 1901, p. 583,. apply to cases of contempts occurring therein, as well as in other courts of the United States ? The provisions of the statute-embodied in that section were intended to define and regulate-the subject of contempts in all the courts of the United States generally; and there is no good reason why such provisions, should not apply to contempts occurring in the courts of this District as well as in the other courts of the United States.
In the case of Ex parte Robinson, 19 Wall. 505, 22 L. ed,. 205, where an attorney had been disbarred for a contempt of court, and he applied for a mandamus to be restored, the question of the application of the act of March 2, 1831, was very fully considered by the Supreme Court, — the opinion being delivered by Mr. Justice Field. In that case it was said by the court: “The power to punish for contempts is inherent in all courts: its existence is essential to the preservation of order in judicial proceedings, and to the enforcement of the judgments, orders, and writs of the courts, and consequently to the due administration of justice. The moment the courts of the United States were called into existence and invested with jurisdiction over any subject, they became possessed of this power. But the power has been limited and defined by the act of Congress of March 2, 1831. The act, in terms, applies to all courts;, whether it can be held to limit the authority of the Supreme Court, which derives its existence and powers from the Constitution, may perhaps be a matter of doubt. But that it applies to the circuit and district, courts there can be no question. These-courts were created by act of Congress. Their powers and duties depend upon the act calling them into existence, or subsequent acts extending or limiting their jurisdiction. The act of' 1831 is, therefore, to them the law specifying the cases in which *484summary punishment for contempts may be inflicted.” And in another part of the opinion, the court said: “The law happily prescribes the punishment which the court can impose for con-tempts. The 17th section of the judiciary act of 1789 declares that the court shall have power to punish contempts of their authority in any cause or hearing before them, by fine or imprisonment, at their discretion. The enactment is a limitation upon the manner in which the power shall be exercised, and must be held to be a negation of all other modes of punishment The judgment of the court disbarring the petitioner, treated as a punishment for a contempt, was, therefore, unauthorized and void.” .
In addition to the foregoing consideration and authority for maintaining that the supreme court, of this District is a court of the United States, Congress, in adopting the code of laws for this District, by § 61 thereof, has declared that the supreme court of this District “shall possess the same powers and exercise the same jurisdiction as the circuit and district courts of the United States, and shall be deemed a court of the United States;” and, by § 1 of the Code, it is declared that “all general acts of Congress not locally inapplicable in the District of Columbia, * * * shall remain in force” in said District. These, however, are nothing more than general legislative declarations in affirmance of pre-existing decisions upon the subject. It had been held that § 15 of the judiciary act of 1789, now embodied in § 724 of the Revised Statutes of the United States, U. S. Comp. Stat. 1901, p. 583, relating to the power to compel the production of books and writings in actions at law, was in force and applied in actions brought in the courts of this District. Maye v. Carberry, 2 Cranch C. C. 336, Fed. Cas. No. 9,339; Bank of United States v. Kurtz, 2 Cranch C. C. 342, Fed. Cas. No. 920; Thompson v. Selden, 20 How. 194, 15 D. ed. 1001. And so in regard to § 32 of the judiciary act of 1789, relating to amendments of pleadings, it has been held that that section was in force and applied in the courts of this District. Garland v. Davis, 4 How. 131, 11 L. ed. 907. And more recently, it has been held by the Supreme Court that the general *485act of Congress, relating to the competency of parties as witnesses, applied in the courts of this District as it did in all the other courts of the United States. Page v. Burnstine, 120 U. S. 664, 26 L. ed. 268.
We are clearly of opinion that the supreme court of the District of Columbia is a court of the United States, and that § 725-of the Revised Statutes of the United States, U. S. Comp. Stat. 1901, p. 583, applies to contempts of court committed therein,, if of the class of contempts designated in said section; and that the punishment for such contempts can only be such as is prescribed by said section of the Revised Statutes.
2. The remaining question requires but little to be said in respect to the sentence that was imposed' upon the appellant, from which he seeks to be discharged. It is conceded by counsel for the United States that if § 725 of the Revised Statutes U. S., Comp. Stat. 1901, p. 583, does apply to the case the sentence that was passed upon conviction was erroneous, and therefore must be reversed. It is, however, insisted, on the part of the appellant, that the sentence w?as not only erroneous but was absolutely void and without effect. This contention is certainly well founded as to that part of the sentence which imposed a period of imprisonment upon the appellant in addition to fine and costs. Either fine or imprisonment, in the discretion of the court, could be imposed, but not both. The section of the-statute expressly limits the power of the court to either fine or imprisonment, in its discretion; and the settled construction is, that a sentence that imposes both fine and imprisonment can not be executed as to both. In this case it is conceded that the fine and costs have been paid, and the amounts accepted on behalf of the United States; and therefore the sentence has been executed so far as it can be legally executed, and as to the imprisonment imposed the sentence is void. In Ex parte Lange, 18 Wall. 163, 21 L. ed. 872, it was held that a judgment of a court that had been executed so far as to be in full satisfaction of one of the alternative penalties of the law, put an end to the power of the court over the offense. Upon payment of the fine' and costs the appellant was entitled to his discharge. After *486that it was unlawful to detain him. Re Swan, 150 U. S. 652, 31 L. ed. 1211, 14 Sup. Ct. Rep. 225.
It follows that the sentence, and also the order overruling the demurrer to the return to the writ of habeas corpus and remanding the appellant to jail, must be reversed, and the appellant be discharged; and it is so ordered.
Sentence, and order overruling demurrer, reversed, and appellant discharged.